          Case 3:20-cv-00183-DPM-JTK Document 4 Filed 07/20/20 Page 1 of 6



                         IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF ARKANSAS
                                  NORTHERN DIVISION

DEURSLA LASHAY BARRON                                                                      PLAINTIFF

v.                                     3:20CV00183-DPM-JTK

TONI RAYMOND                                                                            DEFENDANT

                                               ORDER

I.        In Forma Pauperis

          Plaintiff Barron, an inmate proceeding pro se, seeks relief in a civil rights action pursuant

to 42 U.S.C. § 1983, and has filed a Motion to Proceed in forma pauperis, pursuant to 28 U.S.C. §

1915(a) (Doc. No. 1). This includes the appropriate financial information which makes the

showing required by the statute, and accordingly, Plaintiff's Motion will be granted.1

          Pursuant to 28 U.S.C. § 1915(b)(1), Plaintiff is required to pay the statutory filing fee of

$350.00 for this action.2 Based on information contained in a certified copy of Plaintiff’s inmate

trust fund account, the Court shall assess an initial partial filing fee of $1.03. If Plaintiff’s account


      1
        The Plaintiff is hereby notified of her responsibility to comply with the Local Rules of the
Court, including Rule 5.5(c)(2), which states: "...If any communication from the Court to a pro se
Plaintiff is not responded to within thirty (30) days, the case may be dismissed without prejudice.
Any party proceeding pro se shall be expected to be familiar with and follow the Federal Rules of
Civil Procedure."
        If at some stage in the litigation of this action, Plaintiff decides not to continue to prosecute
this action, Plaintiff should notify the Court in the form of a motion for a voluntary dismissal
pursuant to FED.R.CIV.P. 41.
        In addition, if Plaintiff has not completely exhausted her administrative remedies with
respect to all her claims, as required by the Prison Litigation Reform Act (PLRA), 42 U.S.C. Sect.
1997e, she may file a motion to dismiss her unexhausted claims.
      2
        Effective May 1, 2013, the statutory filing fee is $400, which reflects a $50 administrative
fee. The $50 fee does not, however, apply to plaintiffs who are granted in forma pauperis
status.


                                                   1
       Case 3:20-cv-00183-DPM-JTK Document 4 Filed 07/20/20 Page 2 of 6



does not contain the full amount assessed as an initial partial filing fee, the Administrator of the

Craighead County Detention Center or his/her designee shall withdraw from the account any

portion of the initial filing fee available, even if the account balance is under $10.00. Regardless

of the balance in the account, the Administrator of the Detention Center or his/her designee shall

continue to withdraw funds until the initial partial filing fee has been paid in full.

       Upon payment of the initial partial filing fee, Plaintiff will be obligated to make monthly

payments in the amount of 20 percent of the preceding month's income credited to his prison trust

account each time the amount in the account exceeds $10.00. Plaintiff’s custodian is requested

to send to the Clerk of the Court the initial partial filing fee, and thereafter the monthly payments

from his prison trust account when the amount exceeds $10.00, until the statutory filing fee is paid

in full. 28 U.S.C. § 1915(b)(2).

II.    Screening

       The Prison Litigation Reform Act (PLRA) requires federal courts to screen prisoner

complaints seeking relief against a governmental entity, officer, or employee. 28 U.S.C. §

1915A(a). The Court must dismiss a complaint or portion thereof if the prisoner has raised claims

that: (a) are legally frivolous or malicious; (b) fail to state a claim upon which relief may be

granted; or (c) seek monetary relief from a defendant who is immune from such relief. 28 U.S.C.

§ 1915A(b).

       An action is frivolous if “it lacks an arguable basis either in law or in fact.” Neitzke v.

Williams, 490 U.S. 319, 325 (1989). An action fails to state a claim upon which relief can be

granted if it does not plead “enough facts to state a claim to relief that is plausible on its face.”

Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007).

       In reviewing a pro se complaint under § 1915(e)(2)(B), the court must give the complaint

                                                   2
       Case 3:20-cv-00183-DPM-JTK Document 4 Filed 07/20/20 Page 3 of 6



the benefit of a liberal construction. Haines v. Kerner, 404 U.S. 519, 520 (1972). The court must

also weigh all factual allegations in favor of the plaintiff, unless the facts alleged are clearly

baseless. Denton v. Hernandez, 504 U.S. 25, 32 (1992). However, regardless whether a plaintiff

is represented or appearing pro se, the complaint must allege specific facts sufficient to state a

claim. See Martin v. Sargent, 780 F.2d 1334, 1337 (8th Cir. 1985).

       Additionally, to survive a court's 28 U.S.C. § 1915(e)(2) and 42 U.S.C. § 1997e(c)(1)

screening, a complaint must contain sufficient factual matter, accepted as true, to “state a claim to

relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009), citing Twombly,

550 U.S. at 570. A claim has facial plausibility when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged. Twombly, 550 U.S. at 556-7. The plausibility standard is not akin to a “probability

requirement,” but it asks for more than a sheer possibility that a defendant has acted unlawfully.

Where a complaint pleads facts that are “merely consistent with” a defendant's liability, it “stops

short of the line between possibility and plausibility of entitlement to relief.” Id.

III.   Analysis

       Plaintiff complains that she has been blocked from using the kiosk to file grievances and

requests, but she does not include any allegations against the named Defendant Raymond. In

addition, allegations about a grievance process do not support a constitutional claim for relief. A

“[prison] grievance procedure is a procedural right only, it does not confer any substantive right

upon the inmates....it does not give rise to a protected liberty interest requiring the procedural

protections envisioned by the fourteenth amendment.” Buckley v. Barlow, 997 F.2d 494, 495 (8th

Cir. 1993) (quoting Azeez v. DeRobertis, 568 F.Supp. 8, 10 (N.D.Ill. 1982)).



                                                  3
          Case 3:20-cv-00183-DPM-JTK Document 4 Filed 07/20/20 Page 4 of 6



          The Court will grant Plaintiff an opportunity to amend her Complaint, in accordance with

FED.R.CIV.P 8(a)(2), which requires a Ashort and plain statement of the claim showing that the

pleader is entitled to relief.@ Plaintiff is directed to file a short Amended Complaint within thirty

days which sets forth one claim (referring to one incident) against the named Defendants involved,

which she wishes to pursue in this case. (Her other claims should be set forth in separate lawsuits.)

Plaintiff is cautioned that an Amended Complaint renders her original Complaint without legal

effect3 and only claims properly set out in the Amended Complaint will be allowed to proceed.

Plaintiff’s Amended Complaint should: 1) name all the parties she believes deprived her of her

constitutional rights and whom she wishes to sue in this action; 2) provide specific facts

against each named Defendant in a simple, concise, and direct manner; 3) indicate whether

she is suing each Defendant in his/her individual or official capacity, or in both capacities;

4) state how she was harmed; and 5) state if she is incarcerated as a pretrial detainee. Plaintiff

must set forth specific facts concerning the allegations she has set forth including, where

applicable, dates, times and places.

IV.       Pleadings

          The Court is sensitive to the fact that pro se litigants like Plaintiff are not trained in the law

and will give deference to a pro se plaintiff where the law requires. However, all parties,

including pro se litigants, must comply with substantive and procedural law. Brown v. Frey, 806

F.2d 801, 804 (8th Cir. 1986). Accordingly, the Court will only consider claims properly pled in



      3
        AAn amended complaint >ordinarily supersedes the original and renders it of no legal
effect.=@ In Home Health, Inc. v. Prudential Ins. Co. Of America, 101 F.3d 600, 603 (8th Cir.
1996), (quoting International Controls Corp. v. Vesco, 556 F.2d 665, 668 (2d Cir. 1994) (other
citations omitted)).


                                                      4
       Case 3:20-cv-00183-DPM-JTK Document 4 Filed 07/20/20 Page 5 of 6



a Complaint or in a superseding Amended Complaint. Additionally, the Court will not consider

claims stated in notices or other pleadings not filed in compliance with the Federal Rules of Civil

Procedure..

V.     Conclusion

       IT IS, THEREFORE, ORDERED that:

       1.      Plaintiff's Motion to Proceed in forma pauperis (Doc. No. 1) is GRANTED.

       2.      As Plaintiff’s present custodian, the Administrator of the Craighead County

Detention Facility or his/her designee shall collect from Plaintiff’s institutional account an initial

partial filing fee of $1.03 and forward that amount to the Clerk of this Court. The payment must

be clearly identified by the name and number assigned to this action.

       3.      Thereafter, the Administrator of the Craighead County Detention Facility or his/her

designee, or any future custodian, shall collect from Plaintiff’s institutional account the $348.97

balance of the filing fee by collecting monthly payments equal to 20 percent of the preceding

month's income credited to Plaintiff’s account each time the amount in the account exceeds $10.00,

and forward the payments to the Clerk of the Court in accordance with 28 U.S.C. § 1915(b)(2),

until a total of $350.00 has been collected and forwarded to the Clerk. The payments forwarded

on Plaintiff’s behalf shall be clearly identified by the name and number assigned to this action.

       4.      Plaintiff shall file an Amended Complaint in accordance with the above instructions

within thirty (30) days from the date of this Order. The Clerk shall mail Plaintiff the Court-

provided 42 U.S.C. § 1983 Complaint form, and upon the filing of the Amended Complaint, the

Clerk shall resubmit this action to the Court for review pursuant to 28 U.S.C. § 1915(e).

Plaintiff's failure to comply with the Court's instructions may result in the dismissal of this action.


                                                  5
       Case 3:20-cv-00183-DPM-JTK Document 4 Filed 07/20/20 Page 6 of 6



See Local Rule 5.5(c)(2).

       5.     The Clerk of the Court shall send a copy of this Order to the Craighead County

Detention Facility, 901 Willett Road, Jonesboro, Arkansas 72401.

       6.     Service is not appropriate at this time.

       IT IS SO ORDERED this 20th day of July, 2020.




                                                     ___________________________________
                                                      JEROME T. KEARNEY
                                                      UNITED STATES MAGISTRATE JUDGE




                                                6
